COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         In re Texas-New Mexico Power Company, Relator

Appellate case number:       01-18-01075-CV

Trial court case number:     2017-64096

Trial court:                 234th District Court of Harris County

        This Court’s December 7, 2018 Order had granted the relator’s motion to stay the
trial court proceeding pending this Court’s disposition of the mandamus petition. Relator,
Texas-New Mexico Power Company, seeks to vacate the October 8, 2018 order, signed by
the original respondent, the Honorable Wesley Ward, denying relator’s motion to dismiss.
Then this Court’s January 3, 2019 Order of Abatement had abated this petition for the
successor respondent, the Honorable Greg Hill, to reconsider the October 8, 2018 order.
        On January 15, 2019, relator filed this “Motion for Clarification of Abatement Or,
Alternatively, Motion for Reinstatement.” Relator claims that on January 14, 2019, co-
defendant Mesa Line Services, LLC (“Mesa”), served its Notice of Hearing on its Motion
for Partial Summary Judgment and set the hearing for February 4, 2019. Relator claims
that if the trial court were to grant its motion to dismiss, that would void Mesa’s motion.
Thus, relator seeks to have this Court clarify that the Order of Abatement was “for the sole
purpose of the trial court’s consideration of the Motion to dismiss, as contemplated by TEX.
R. APP. P. 7.2(b).” Alternatively, relator moves this Court to reinstate this Court’s stay
order, in part, to allow the trial court to consider only relator’s motion to dismiss.
        Pursuant to Rule 7.2(b), the “original party’s decision” refers to the order challenged
by relator in its petition, which is the October 8, 2018 order denying relator’s motion to
dismiss. See TEX. R. APP. P. 7.2(b) (appellate court “must abate[s] the [original]
proceeding to allow the successor to reconsider the original party’s decision.”).
Accordingly, the Court grants relator’s alternative motion to reinstate this Court’s
December 7, 2018 stay, reinstating the stay, in part, and lifting it only for the abatement
hearing for Judge Hill to reconsider the October 8, 2018 order.

      It is so ORDERED.
Judge’s signature: ____/s/ Laura C. Higley_______
                    Acting individually  Acting for the Court
Date: _January 24, 2019_____________________